TBS INTERNATIONAL LIMITED & SUBSIDIARIES             EXHIBIT 10.4
 
 
Pursuant to 17 CFR 240.24b-2, confidential information (indicated by [****]) has
been omitted and has been filed separately with the Securities and Exchange
Commission Pursuant to a Confidential Treatment Application filed with the
commission.




AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT


This AMENDMENT NO. 1 AND WAIVER TO CREDIT AGREEMENT (this “Amendment”) dated as
of March 27, 2009, is by and among (i) ALBEMARLE MARITIME CORP., ARDEN MARITIME
CORP., AVON MARITIME CORP., BIRNHAM MARITIME CORP., BRISTOL MARITIME CORP.,
CHESTER SHIPPING CORP., CUMBERLAND NAVIGATION CORP., DARBY NAVIGATION CORP.,
DOVER MARITIME CORP., ELROD SHIPPING CORP., EXETER SHIPPING CORP., FRANKFORT
MARITIME CORP., GLENWOOD MARITIME CORP., HANSEN SHIPPING CORP., HARTLEY
NAVIGATION CORP., HENLEY MARITIME CORP., HUDSON MARITIME CORP., JESSUP MARITIME
CORP., MONTROSE MARITIME CORP., OLDCASTLE SHIPPING CORP., QUENTIN NAVIGATION
CORP., RECTOR SHIPPING CORP., REMSEN NAVIGATION CORP., SHEFFIELD MARITIME CORP.,
SHERMAN MARITIME CORP., STERLING SHIPPING CORP., STRATFORD SHIPPING CORP.,
VEDADO MARITIME CORP., VERNON MARITIME CORP. and WINDSOR MARITIME CORP., each a
corporation organized under the laws of the Republic of the Marshall Islands
(collectively, the “Borrowers” and, each individually, a “Borrower”), (ii) TBS
INTERNATIONAL LIMITED, a corporation formed under the laws of Bermuda
(“Holdings”), (iii) TBS SHIPPING SERVICES INC., a New York corporation, as
administrative borrower (the “Administrative Borrower”), (iv) each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and (v) BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.


WHEREAS, the Borrowers, Holdings, the Administrative Borrower, the Lenders and
the Administrative Agent are parties to that certain Amended and Restated Credit
Agreement dated as of March 26, 2008 (as amended and in effect from time to
time, the “CreditAgreement”), pursuant to which the Lenders have agreed, upon
certain terms and conditions, to make loans and otherwise extend credit to the
Borrowers;


WHEREAS, (i) Events of Default have occurred and continue in connection with the
Administrative Agent’s receipt of a Valuation of the Vessels, dated on or about
February 20, 2009, and as a result of the Borrowers’ failure to prepay the Loans
and other Credit Extensions in an amount so that the Total Outstandings do not
exceed the Maximum Available Amount, in accordance with the requirements
contained in Section 2.05(b)(iii) of the Credit Agreement, and (ii) Events of
Default are anticipated to occur as a result of the Loan Parties’ failure to
comply with the financial covenants set forth in Section 7.13 of the Credit
Agreement (the Events of Default described in clause (i) and the anticipated
Events of Default described in clause (ii), collectively, the “Specified Events
of Default”);


WHEREAS, Events of Default have occurred in connection with the Borrowers’
failure to, within 30 days after the fiscal year of Holdings ending December 31,
2008, (i) deliver the report summarizing insurance coverage required pursuant to
Section 6.02(g) of the Credit Agreement and (ii) deliver supplemental Schedules
to the Credit Agreement required pursuant to Section 6.02(k) (the Events of
Default described in clauses (i) and (ii), collectively, the “Other Events of
Default” and the report and supplemental Schedules described in clauses (i) and
(ii), collectively, the “Annual Deliverables”).


WHEREAS, the Borrowers have requested  and the Lenders and the Administrative
Agent are willing (a) to waive the Specified Events of Default and the Other
Events of Default, subject to the terms, conditions and other provisions hereof,
and (b) to amend certain provisions of the Credit Agreement as more fully
provided herein;


WHEREAS, capitalized terms which are used herein without definition and which
are defined in the Credit Agreement shall have the same meanings herein as in
the Credit Agreement (as amended hereby).


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Lenders and the Administrative Agent hereby
agree as follows:


Section 1. Waiver.  Subject to the terms and conditions set forth herein, the
Lenders and the Administrative Agent hereby agree to waive (i) the Specified
Events of Default but only during the Waiver Period and (ii) the Other Events of
Default.  Such limited waiver of the Specified Events of Default shall
automatically, and without action, notice, demand or any other occurrence,
expire on and as of the end of the Waiver Period.  Upon the expiration or
termination of the Waiver Period, and from and after such time, (i) the Lenders
and the Administrative Agent shall retain all of the rights and remedies
relating to the Specified Events of Default (unless the Pre-Waiver Covenant
Compliance Date has occurred as of the expiration of the Waiver Period) and any
other Default or Event of Default (other than the Other Events of Default), (ii)
the Specified Events of Default shall be reinstated and shall be in full force
and effect for all periods including periods after the Waiver Period (unless the
Pre-Waiver Covenant Compliance Date has occurred as of the expiration of the
Waiver Period), and (iii) any obligation of the Lenders under the Credit
Agreement shall be subject to the terms and conditions set forth in the Credit
Agreement.


 
 

--------------------------------------------------------------------------------

 
Section
2.                      Affirmation and Acknowledgment of the Borrower.  Each
Borrower hereby ratifies and confirms all of its Obligations to the Lenders, the
L/C Issuer and the Administrative Agent, including, without limitation, the
Loans, and each Borrower hereby affirms its absolute and unconditional promise
to pay to the Lenders, the L/C Issuer and the Administrative Agent the Loans and
all other amounts due under the Credit Agreement as amended hereby.  Each
Borrower hereby confirms that the Obligations are secured pursuant to the
Collateral Documents and pursuant to all other instruments and documents
executed and delivered by the Borrowers and as security for the Obligations.


Section 3.                      Release.  In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, each Loan Party acknowledges
and agrees that: (a) such Loan Party does not have any claim or cause of action
against the Administrative Agent, the L/C issuer or any Lender (or any of its
respective directors, officers, employees or agents); (b) such Loan Party does
not have any offset right, counterclaim or defense of any kind against any of
its respective obligations, indebtedness or liabilities to the Administrative
Agent, the L/C Issuer or any Lender; and (c) each of the Administrative Agent,
the L/C Issuer and each Lender has heretofore properly performed and satisfied
in a timely manner all of its obligations to the Loan Parties.  Each Loan Party
wishes to eliminate any possibility that any past conditions, acts, omissions,
events, circumstances or matters would impair or otherwise adversely affect the
Administrative Agent’s, the L/C Issuer’s or any Lender’s rights, interests,
contracts, collateral security or remedies.  Therefore, each Loan Party
unconditionally releases, waives and forever discharges (i) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Administrative Agent, the L/C Issuer or any Lender to such Loan Party, except
the obligations to be performed by any Administrative Agent, the L/C Issuer or
any Lender on or after the date hereof as expressly stated in this Amendment,
the Credit Agreement and the other Loan Documents, and (ii) all claims, offsets,
causes of action, suits or defenses of any kind whatsoever (if any), whether
arising at law or in equity, whether known or unknown, which such Loan Party
might otherwise have against the Administrative Agent, the L/C Issuer, any
Lender or any of its directors, officers, employees or agents, in either case
(i) or (ii), on account of any past or presently existing condition, act,
omission, event, contract, liability, obligation, indebtedness, claim, cause of
action, defense, circumstance or matter of any kind.
 
Section 4.                      Amendment to Schedules to the Credit
Agreement.   Schedules 2.01(a), 5.05, 5.08(b), (c), (d)(i), (d)(ii) and (e),
5.13, 5.17, 5.27, 5.29, 6.12,  7.02 and 7.11 to the Credit Agreement are hereby
amended and restated in their entirety with Schedules 2.01(a), 5.05, 5.08(b),
(c), (d)(i), (d)(ii) and (e), 5.13, 5.17, 5.27, 5.29, 6.12, 7.02 and 7.11
attached hereto as Exhibit A.


Section 5.                      Amendment to Exhibits to the Credit Agreement.  
Exhibits D-1 and D-2 to the Credit Agreement are hereby amended and restated in
their entirety with Exhibits D-1 and D-2 attached hereto as Exhibit B.


Section
6.                      Amendments to Section 1.01 of the Credit Agreement.


(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in the appropriate alphabetical order:


“Amendment No. 1” means Amendment No. 1 and Waiver to Credit Agreement, dated as
of March 27, 2009, among the Borrowers, Holdings, the Administrative Borrower,
the Lenders and the Administrative Agent.


“Amendment No. 1 Effective Date” means the date on which the conditions
precedent to Amendment No. 1 have been satisfied.
 
“Consolidated Interest Charges Coverage Ratio” means, at any date of
determination, the ratio of (a) the result of (i) Consolidated EBITDA, less (ii)
the sum of Federal, state, local and foreign income taxes paid in cash for the
most recently completed Measurement Period, to (b) Consolidated Interest Charges
for the most recently completed Measurement Period.


“Lenders’ Allocated Percentage” means, in respect of a sale or issuance by any
Loan Party of its Equity Interests as provided in Section 2.05(b)(vi), a
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the sum of the Revolving Credit Facility, plus the outstanding
principal amount of the Term Facility at the time of such sale or issuance of
Equity Interests, and (b) the denominator of which is the amount equal to the
sum of the Revolving Credit Facility, plus the outstanding principal amount of
the Term Facility, plus the sum of the Loan Parties’ Indebtedness set forth on
Schedule 7.02, in each case, outstanding and in effect at the time of such sale
or issuance of Equity Interests.

 
 

--------------------------------------------------------------------------------

 
“Pre-Waiver Covenant Compliance Conditions” means, at any date of determination
following the commencement of the Waiver Period, the following conditions, (a)
the Loan Parties’ and their Subsidiaries shall be in full compliance with the
financial covenants provided in Section 7.13 for the most recent fiscal quarter
or month ended, as applicable, of Holdings and its Subsidiaries, as such
covenants were in effect immediately prior to the commencement of the Waiver
Period; provided that for the purposes of determining compliance with such
financial covenants, the definitions of “Consolidated EBITDA” and “Consolidated
Interest Charges” shall respectively have the meaning assigned to such term
after the Amendment No. 1 Effective Date, (b) the Total Outstandings shall not
exceed the Maximum Available Amount, and (c) no Default or Event of Default
shall have occurred or be continuing.


“Pre-Waiver Covenant Compliance Date” means, as determined by the Administrative
Agent based on evidence provided by the Borrowers, the date on which the
Borrowers shall have demonstrated to the Administrative Agent’s satisfaction
that each of the Pre-Waiver Covenant Compliance Conditions have been satisfied.


“Waiver Period” means the period commencing on March 2, 2009 and ending on the
earliest to occur of (a) January 1, 2010 at 12:00 a.m. Eastern Time and (b) the
occurrence after the commencement of the Waiver Period of any Default or Event
of Default (other than the Specified Events of Default and the Other Events of
Default (each as defined in the Amendment No. 1)) including, without limitation,
any failure to comply with the provisions of Amendment No. 1.


(b) Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety:
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate in effect for such day for a one (1)
month Interest Period plus 1%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period, plus (a) the following to
the extent deducted in calculating such Consolidated Net Income (and without
duplication):  (i) Consolidated Interest Charges, (ii) the provision for
Federal, state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) net losses from the sales of vessels as permitted
under this Agreement and (v) any noncash impairment charges incurred during each
fiscal year of Holdings and its Subsidiaries ending December 31, 2008 and
December 31, 2009 in respect of any of Holdings’ or its Subsidiaries’ goodwill
and Vessels, (in each case of or by Holdings and its Subsidiaries for such
Measurement Period) and minus (b) the following to the extent included in
calculating such Consolidated Net Income, all net gains from the sales of
vessels as permitted under this Agreement (in each case of or by Holdings and
its Subsidiaries for such Measurement Period); providedthat, to the extent
characterized as interest on the income statements of Holdings and its
Subsidiaries for such Measurement Period pursuant to FASB Interpretation No. 133
– Accounting for Derivative Instruments and Hedging Activities (June 1998),
noncash adjustments in connection with any interest rate Swap Contract entered
into by Holdings or any of its Subsidiaries, shall be excluded.
 
“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest but
excluding capitalized interest on Permitted New Vessel Construction
Indebtedness) or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, (b) all
interest paid or payable with respect to discontinued operations and (c) the
portion of rent expense under Capitalized Leases that is treated as interest in
accordance with GAAP, in each case, of or by Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period;
providedthat, to the extent characterized as interest on the income statements
of Holdings and its Subsidiaries for such Measurement Period pursuant to FASB
Interpretation No. 133 – Accounting for Derivative Instruments and Hedging
Activities (June 1998), noncash adjustments in connection with any interest rate
Swap Contract entered into by Holdings or any of its Subsidiaries, shall be
excluded.
 
“Net Present Rental Value” means, as of any date, the aggregate net present
value of all Rentals payable by Holdings or any of its Subsidiaries to any
Person (other than Holdings or any of its other Subsidiaries) pursuant to any
Operating Lease or, without duplication, any charter of any vessel that, in each
case, after giving effect to any renewals or other extensions provided therein
and in the absence of any early termination, shall or would have a fixed
remaining term of (a) prior to the Pre-Waiver Covenant Compliance Date, eighteen
months or more and (b) commencing with the Pre-Waiver Covenant Compliance Date,
twenty-three months or more, in each case discounted to such date at a rate of
8.00% per annum.
 
 
 

--------------------------------------------------------------------------------

 
“Philippine Charterer” means, with respect to any Vessel, one of CFS Bareboat
Corp., Filscan Shipping, Inc., General Charterer, Inc., Intermodal Shipping,
Inc., Overseas Bulk Transport, Inc., Sea Star Shipping Corp., Viking
International Carriers, Inc., and each other bareboat charterer organized under
the laws of the Philippines acceptable to the Administrative Agent, as
applicable.
 
(c) Effective as of March 13, 2009, Section 1.01 of the Credit Agreement is
hereby amended by deleting the table set forth in the definition of “Applicable
Rate” in its entirety and substituting in lieu thereof the following new table:


Pricing Level
Consolidated Leverage Ratio
Eurodollar Rate
(Letter of Credit Fee)
Base Rate
I
> 6.00:1.00
525.00
425.00
II
< 6.00:1.00
400.00
300.00



(d) Effective as of March 13, 2009, Section 1.01 of the Credit Agreement is
hereby amended by deleting the table set forth in the definition of “Applicable
Commitment Fee Percentage” in its entirety and substituting in lieu thereof the
following new table:


Pricing Level
Consolidated Leverage Ratio
Commitment Fee
I
> 6.00:1.00
100.00
II
< 6.00:1.00
75.00



Section 7.                      Amendments to Section 2.05 of the Credit
Agreement.


(a) Section 2.05(a)(i) of the Credit Agreement is hereby amended by deleting the
words “inverse order of maturity” in the last sentence contained therein and
substituting in lieu thereof the words “direct order of maturity”.


(b) Section 2.05(b)(iv) of the Credit Agreement is hereby amended by deleting
the words “to the Revolving Credit Facility in the manner set forth in clause
(v), third of this Section 2.05(b)” contained therein.


(c) Section 2.05(b) of the Credit Agreement is hereby amended by inserting the
following new paragraphs (vi) and (vii) in the appropriate numerical order:


(vi) Upon the sale or issuance by any Loan Party or any of its Subsidiaries of
any of its Equity Interests (other than any sales or issuances of Equity
Interests to a Loan Party), the Borrowers shall prepay an aggregate principal
amount of the Loans equal to the Lenders’ Allocated Percentage of all Net Cash
Proceeds received therefrom immediately upon receipt thereof by such Loan Party
or such Subsidiary (such prepayments to be applied as set forth in clause (vii)
below).
(vii) Each prepayment of Loans pursuant to the foregoing clause (vi), of this
Section 2.05(b) shall be applied, first, to the Term Facility to the principal
repayment installments thereof on a pro rata basis, second, to the Revolving
Credit Facility in the manner set forth in clause (v) of this Section 2.05(b)
(other than to Cash Collateralize the remaining L/C Obligations) and, third to
Cash Collateralize the remaining L/C Obligations.


Section 8.                      Amendment to Section 4.02 of the Credit
Agreement.  Section 4.02 of the Credit Agreement is hereby amended by inserting
the following new paragraph (g) in the appropriate alphabetical order:


(g)           If any Valuation (including, without limitation, any Initial
Valuation or Subsequent Valuation) of any Vessel (i) has been requested from an
Appraiser, (ii) is in the process of being conducted or prepared by an
Appraiser, or (iii) has been received by the Administrative Agent in draft form,
but a final Valuation has not been delivered to the Administrative Agent, five
(5) Business Days have elapsed following the Administrative Agent’s receipt of a
final Valuation, in form and substance satisfactory to the Administrative Agent.


Section
9.                      Amendment to Article V of the Credit Agreement.  Article
V of the Credit Agreement is hereby amended by inserting the following new
Section 5.29 in the appropriate numerical order:


5.29           Deposit Accounts; Securities Accounts; Other Accounts.  Schedule
5.29 sets forth all banks and other financial institutions at which any Loan
Party or its Subsidiaries maintains deposit accounts, securities account or
other accounts and such Schedule 5.29 correctly identifies the name, address and
telephone number of each depository, the name in which each account is held, a
description of the purpose of each account and the complete account number
therefor.


Section 10.                                Amendments to Section 6.02 of the
Credit Agreement.  Section 6.02(k)(ii)(C) of the Credit Agreement is hereby
amended by deleting the words “Schedules 5.08(e) and 5.13” and substituting in
lieu thereof the following words: “Schedules 5.08(e), 5.13 and 5.29”.

 
 

--------------------------------------------------------------------------------

 
Section 11.                                Amendments to Section 6.12 of the
Credit Agreement.  


(a) Section 6.12(a) of the Credit Agreement is hereby amended by deleting the
first parenthetical contained therein and substituting in lieu thereof the
following new parenthetical: “(other than any Excluded Subsidiary which is
addressed in clause (c) below so long as the Pre-Waiver Covenant Compliance Date
has occurred but subject to Section 2.14 hereof).”
 
(b) Section 6.12(a)(i) of the Credit Agreement is hereby amended by deleting the
words “Section 4.01(a)(viii) and (ix)” and substituting in lieu thereof “Section
4.01(a)(xvi) and (xvii)”


(c) Section 6.12(c) of the Credit Agreement is hereby amended by deleting the
first paragraph contained therein and substituting in lieu thereof the following
new paragraph: “Commencing on the Pre-Waiver Covenant Compliance Date,
subsequent to the formation or acquisition of any direct or indirect Subsidiary
that is an Excluded Subsidiary by any Loan Party, then the Borrowers shall, at
the Borrowers’ expense:”


Section 12.                                Amendments to Section 6.19 of the
Credit Agreement.


(a) Section 6.19(a) of the Credit Agreement is hereby amended by inserting the
following sentence immediately after the last sentence contained therein:
“Notwithstanding the foregoing, the Borrowers shall cause the Appraiser to
deliver to the Administrative Agent, no later than fifteen (15) Business Days
prior to the expiration of the Waiver Period in lieu of the Valuation otherwise
due on or before March 31, 2010, a Valuation of each Vessel, dated and accurate
as of no earlier than thirty (30) days prior to the expiration of the Waiver
Period.”


(b) Section 6.19 of the Credit Agreement is hereby amended by inserting the
following new paragraph (d) in the appropriate alphabetical order:


“(d)  Notwithstanding anything contained in this Section 6.19 and for the
avoidance of doubt, in the event that a Valuation (including, without
limitation, any Initial Valuation or Subsequent Valuation) of any Vessel (i) has
been requested from an Appraiser, (ii) is in the process of being conducted or
prepared by an Appraiser, or (iii) has been received by the Administrative Agent
in draft form, pursuant to Section 4.02, no Lender is required to honor any
Request for Credit Extension (other than a Committed Loan Notice requesting only
a conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) until five (5) Business Days following the Administrative Agent’s receipt
of a final Valuation, in form and substance satisfactory to the Administrative
Agent.”


Section 13.                                Amendment to Section 7.02 of the
Credit Agreement.


(a) Section 7.02(d) of the Credit Agreement is hereby amended and restated in
its entirely with the following new Section 7.02(d):


“(d)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; (ii)  that
the terms relating to principal amount, amortization, maturity, collateral (if
any) and subordination (if any), and other material terms taken as a whole, in
any such refinancing, refunding, renewing or extending Indebtedness, and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate; (iii) that the terms relating
to amortization in any such refinancing, refunding, renewing or extending of
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, shall not require the prepayment of any amortization
payments previously to be due after January 31, 2010; and (iv) that, in respect
of the Indebtedness owed by certain Subsidiaries of the Loan Parties to The
Royal Bank of Scotland plc, as lender under the loan agreement described on
Schedule 7.02,  the terms relating to advances in any such refinancing,
refunding, renewing or extending of Indebtedness, and of any agreement entered
into and of any instrument issued in connection therewith shall not have the
effect of accelerating the timing of, or triggers for, advances under such
credit facility or permit such Subsidiaries to borrow under such credit facility
at any other times and in any other amounts other than the times and amounts set
forth in such loan agreement as in effect on the Amendment No. 1 Effective Date.
 
(b) Sections 7.02(f), (g) and (h) of the Credit Agreement are each hereby
amended by inserting the following clause immediately before each such
paragraph, “Commencing on the Pre-Waiver Covenant Compliance Date,”

 
 

--------------------------------------------------------------------------------

 
      (c) Section 7.02 of the Credit Agreement is hereby amended by inserting
the following new paragraph (i) in the appropriate alphabetical order:
 
“(i)           Indebtedness otherwise permitted under Sections 7.02(f), (g) and
(h) but incurred and existing prior to the Amendment No. 1 Effective Date but no
refinancings, refundings, renewals or extensions thereof.”
 
Section 14.                                Amendments to Section 7.03 of the
Credit Agreement.


(a) Sections 7.03(i) and (j) of the Credit Agreement are each hereby amended by
inserting the following clause immediately before each such
paragraph:  “Commencing on the Pre-Waiver Covenant Compliance Date,”


(b) Sections 7.03(h) is hereby amended restated in its entirety with the
following new Section 7.03(h):


(h)           Investments by Holdings and its Subsidiaries in Joint Ventures or
in other Persons hereunder in an aggregate amount invested since March 26, 2008
not to exceed (a) if the Pre-Waiver Covenant Compliance Date has not occurred,
$10,000,000 and (b) commencing on the Pre-Waiver Covenant Compliance Date, the
sum of (i) $30,000,000 plus (ii) 25% of the Consolidated Net Income earned in
each full fiscal year ending after December 31, 2007 (with no deduction for a
net loss in any such fiscal year) minus (iii) the aggregate amount of dividends
or other distributions made in each full fiscal year ending after December 31,
2007 pursuant to Section 7.06; provided, that no Default or Event of Default has
occurred and is continuing at the time any such Investment is made.


(c) Section 7.03 of the Credit Agreement is hereby amended by inserting the
following new paragraph (k) in the appropriate alphabetical order:


“(k)           Investments otherwise permitted under Sections 7.03(i) and (j)
but made or held and existing prior to the Amendment No. 1 Effective Date.”


Section 15.                                Amendment to Section 7.05 of the
Credit Agreement. Section 7.05(g) of the Credit Agreement is hereby amended by
inserting the following clause immediately before such paragraph: “Commencing on
the Pre-Waiver Covenant Compliance Date,”


Section 16.                                Amendment to Section 7.06 of the
Credit Agreement. Section 7.06(d) of the Credit Agreement is hereby amended by
inserting the following clause immediately before such paragraph: “Commencing on
the Pre-Waiver Covenant Compliance Date,”


Section 17.                                Amendment to Section 7.19 of the
Credit Agreement. Section 7.19 of the Credit Agreement is hereby amended and
restated in its entirety with the following new Section 7.19:


7.19                     Net Present Rental Value.  Permit Net Present Rental
Value to exceed (a) if the Pre-Waiver Covenant Compliance Date has not occurred,
$45,000,000 and (b) commencing on the Pre-Waiver Covenant Compliance Date,
$60,000,000 in each case calculated at the end of each fiscal quarter of
Holdings.


Section 18.                                Covenants.  Until the expiration of
the Waiver Period, so long as any Lender shall have any Commitment hereunder,
any Loan or Obligation shall remain unpaid or unsatisfied, each of Holdings and
the Borrowers shall not, nor shall it permit any Subsidiary to, directly or
indirectly:


(a) Minimum Cash Liquidity. For each calendar month ending on or after the
Amendment No. 1 Effective Date, permit Qualified Cash of the Loan Parties (other
than the Limited Guarantors), to be less than $40,000,000, of which a minimum
average balance of $15,000,000 in any such calendar month shall be deposited
with Bank of America, N.A.


(b) Minimum Consolidated Interest Charges Coverage Ratio.  Permit the
Consolidated Interest Charges Coverage Ratio as of the end of the period of
determination indicated below and for such period then ending of Holdings and
its Subsidiaries to be less than the ratio set forth below opposite such period:


Period of Determination
Minimum Consolidated Interest Charges Coverage Ratio
Two fiscal quarters ending June 30, 2009
1.10:1.00
Three fiscal quarters ending September 30, 2009
1.35:1.00
Four fiscal quarters ending December 31, 2009
1.75:1.00

 
 
 

--------------------------------------------------------------------------------

 
Section
19.                                Representations and Warranties.  Holdings and
the Borrowers hereby represent and warrant to the Administrative Agent as
follows:


(a) Representation and Warranties in the Credit Agreement.  The representations
and warranties of Holdings and the Borrowers contained in the Credit Agreement
were true and correct in all material respects as of the date when made and
continue to be true and correct in all material respects on the date hereof
except for (a) representations or warranties which expressly relate to an
earlier date in which case such representations and warranties shall be true and
correct, in all material respects, as of such earlier date, or (b)
representations or warranties which are no longer true as a result of a
transaction expressly permitted by the Credit Agreement.
 
(b) Ratification, Etc.  Except as expressly amended hereby, the Credit Agreement
is hereby ratified and confirmed in all respects and shall continue in full
force and effect.  The Credit Agreement shall, together with this Amendment, be
read and construed as a single agreement.  All references in the Credit
Agreement or any related agreement or instrument shall hereafter refer to the
Credit Agreement as amended hereby.
 
(c) Authority, Etc.  The execution and delivery by Holdings and the Borrowers of
this Amendment and the performance by Holdings and the Borrowers of all of its
agreements and obligations under the Credit Agreement, as amended hereby, are
within Holdings and each Borrower’s corporate authority and have been duly
authorized by all necessary corporate action on the part of Holdings and such
Borrower.


(d) Enforceability.  This Amendment and the Credit Agreement, as amended hereby,
constitute the legal, valid and binding obligations of Holdings and the
Borrowers and are enforceable against Holdings and the Borrowers in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of, creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding may be brought.


Section 20.                                Effectiveness of Amendment.  The
provisions of this Amendment shall become effective as of the date first set
forth above upon the satisfaction of each of the following conditions, in each
case in a manner and in form and substance satisfactory to the Administrative
Agent (unless otherwise agreed to in writing by the Administrative Agent):


(a) The Borrowers shall have made a prepayment of the Term Loan in an aggregate
amount equal to $19,000,000 where such prepayment shall be applied against the
September 30, 2009 and the December 31, 2009 amortization payments required
under Section 2.07 of the Credit Agreement; and


(b) Total Revolving Credit Outstanding shall not exceed the Revolving Credit
Facility; and


(c) This Amendment shall have been duly executed and delivered by each of the
Borrowers, Holdings, the Administrative Borrower, the Guarantors, the
Administrative Agent and the Required Lenders and shall be in full force and
effect; and


(d) The Administrative Agent shall have received a fully executed and effective
Accession Agreement, dated as of the date hereof, by Cumberland Navigation Corp,
Jessup Maritime Corp., Vedado Maritime Corp. and the Administrative Borrower in
favor of the Administrative Agent and the Secured Parties; and


(e) The Administrative Agent shall have received favorable legal opinions
(including, without limitation, local opinions), addressed to the Administrative
Agent and the other Secured Parties, of counsel to the Loan Parties, as to
matters requested by the Administrative Agent; and


(f) The Administrative Agent shall have received signed Officer’s Certificates,
certified by a duly authorized officer of each Borrower and each Guarantor to be
true and complete, (a) of the records of all corporate (or equivalent) action
taken by such Borrower or such Guarantor to authorize (i) such Borrower’s or
such Guarantor’s execution and delivery of this Amendment, and (ii) such
Borrower’s and such Guarantor’s entry into and carrying out the terms of this
Amendment and the Credit Agreement, as amended hereby, and (b) of the
Organization Documents; and


(g) The Administrative Agent shall have received a signed Officer’s Certificate,
certified by a duly authorized officer of Holdings to be true and complete,
attaching true, correct and complete fully executed copies of each amendment,
waiver and modification of each loan agreement evidencing the existing
Indebtedness of certain Subsidiaries of the Loan Parties described on Schedule
7.02 of the Credit Agreement (including, without limitation, the various loan
agreements among certain Subsidiaries of Holdings and The Royal Bank of Scotland
plc, DVB Group Merchant Bank (Asia) Ltd., Credit Suisse, AIG Commercial
Equipment Finance, Inc, Commerzbank AG and Berenberg Bank.), together with each
such loan agreement, as in effect immediately prior to the Amendment No. 1
Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
        (h) The Administrative Agent shall have received a Valuation for each
Vessel, dated on or about February 20, 2009 indicating the Fair Market Value for
such Vessel as of January 22, 2009 and issued by an Appraiser, at the expense of
the Borrowers and any other vessel appraisals, audits or certifications
reasonably requested by the Administrative Agent; and
(i) The Borrowers shall have paid all fees set forth in the Fee Letter, dated as
of February 13, 2009, to the Administrative Agent for its own account and for
the account of the Required Lenders as provided therein; and


(j) The Borrowers shall have paid all reasonable unpaid fees and expenses of the
Administrative Agent’s counsel, Bingham McCutchen LLP, to the extent that copies
of invoices for such fees and expenses have been delivered to the Borrowers; and
 
(k) Since the Administrative Agent’s receipt of forecasts of the consolidated
balance sheets and statements of income or operations and cash flows of Holdings
and its Subsidiaries (the “Projections”) on February 17, 2009, there shall have
been no event or circumstance, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect (other
than the effect of any noncash impairment charges incurred during each fiscal
year of Holdings and its Subsidiaries ending December 31, 2008 and December 31,
2009 in respect of any of Holdings’ or its Subsidiaries’ goodwill and Vessels),
and there shall have been no material adverse change in the facts and
information regarding the Loan Parties as presented to the Administrative Agent.


(l) The Projections continue to fairly present the projected results of the
financial condition of TBS and its Subsidiaries during the periods provided
therein.


(m) The Lenders shall have received satisfactory evidence that the
Administrative Agent (for itself and the other Secured Parties) shall have a
valid and perfected first priority Lien on all of the Collateral and other
assets of the Loan Parties (including, without limitation, each of the Vessels).


(n) The Administrative Agent shall have received the Annual Deliverables.


(o) The Administrative Agent shall have received such other items, documents,
agreements or actions as the Administrative Agent may reasonably request in
order to effectuate the transactions contemplated hereby.


Section 21.                                No Other Amendments.  Except as
expressly provided in this Amendment, all of the terms and conditions of the
Credit Agreement remain in full force and effect.


Section 22.                                Execution in Counterparts.  This
Amendment may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument.  In making proof of
this Amendment it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.


Section 23.                                Expenses.   Pursuant to 11.04 of the
Credit Agreement, all costs and expenses incurred or sustained by the
Administrative Agent in connection with this Amendment, including the fees and
disbursements of legal counsel for the Administrative Agent in producing,
reproducing and negotiating the Amendment, will be for the account of the
Borrowers whether or not the transactions contemplated by this Amendment are
consummated.


Section 24.                                Miscellaneous.  THIS AMENDMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK, EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN
THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401). The captions in this Amendment
are for convenience of reference only and shall not define or limit the
provisions hereof.  This Amendment shall constitute one of the Loan Documents
referred to in the Credit Agreement and any failure by any Loan Party to comply
with the terms contained herein shall constitute an immediate Event of Default.


[Remainder of page intentionally left blank]



 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.


The Borrowers:
 
ALBEMARLE MARITIME CORP.
ARDEN MARITIME CORP.
AVON MARITIME CORP.
BIRNAM MARITIME CORP.
BRISTOL MARITIME CORP.
CHESTER SHIPPING CORP.
CUMBERLAND NAVIGATION CORP.
DARBY NAVIGATION CORP.
DOVER MARITIME CORP.
ELROD MARITIME CORP.
EXETER SHIPPING CORP.
FRANKFORT MARITIME CORP.
GLENWOOD MARITIME CORP.
HANSEN SHIPPING CORP.
HARTLEY NAVIGATION CORP.
HENLEY MARITIME CORP.
HUDSON MARITIME CORP.
JESSUP MARITIME CORP.
MONTROSE MARITIME  CORP.
OLDCASTLE SHIPPING CORP.
QUENTIN NAVIGATION CORP.
RECTOR SHIPPING CORP.
REMSEN NAVIGATION CORP.
SHEFFIELD MARITIME CORP.
SHERMAN MARITIME CORP.
STERLING SHIPPING CORP.
STRATFORD SHIPPING CORP.
VEDADO MARITIME CORP.
VERNON MARITIME CORP.
WINDSOR MARITIME CORP.
 
 
By:/s/ Tara DeMakes
Name: Tara DeMakes
Title: Attorney-in-Fact
 




Holdings:
 
TBS INTERNATIONAL LIMITED
By: /s/ Tara DeMakes
Name: Tara DeMakes
Title: Attorney-in-Fact
     
The Administrative Borrower:
TBS SHIPPING SERVICES INC.
By: /s/ Tara DeMakes
Name: Tara DeMakes
Title: Secretary
             
The Administrative Agent:
BANK OF AMERICA, N.A.
 
By: /s/ Judith A. Huckins
Name: Judith A. Huckins
Title: Vice President
     
The Lenders:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By:/s/ Judith A. Huckins
Name: Judith A. Huckins
Title: Vice President




The Lenders (cont):




 
DVB GROUP MERCHANT BANK (ASIA) LTD.,
as co-Syndication Agent and a Lender
By: /s/ Evan D. Cohen        /s/ Martijn van Tuyl
Name: Evan D. Cohen    Martijn van Tuyl
Title: Senior Vice President
 



CITIBANK, N.A., as co-Syndication Agent and a Lender
By: /s/ Gilbert Torres
Name: Gilbert Torres
Title: Vice President
 
 
 
TD BANKNORTH, N.A., as Documentation Agent and a Lender
By: /s/ John Mercier
Name: John Mercier
Title: Senior Vice President
 



KEYBANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Steven B. Vitale
Name: Steven B. Vitale
Title: Director
 



CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender
By: /s/ Thomas F Furst
Name: Thomas F. Furst
Title: Vice President
 



GUARANTY BANK, as a Lender
By: /s Jeremy Jackson
Name: Jeremy Jackson
Title: Vice President


 
MERRILL LYNCH COMMERCIAL FINANCE CORP., as a Lender
By: /s/ Phillip J. Salter
Name: Phillip J. Salter
Title: Vice President
 

 
WEBSTER BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Michael P. McGovern
Name: Michael P. McGovern
Title: Vice President
 
 
 



COMERICA BANK, as a Lender
By: /s/ Sarune Baer
Name: Sarune Baer
Title: Vice President
 
 
 
 



TRISTATE CAPITAL BANK, as a Lender
By: /s/ Timothy A. Merriman
Name: Timothy A. Merriman
Title: Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
GUARANTORS’ ACKNOWLEDGMENT


Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrowers’ execution thereof; (b) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrowers under the Credit Agreement as amended; (c) acknowledge and confirm
that the liens and security interests granted pursuant to the Loan Documents are
and continue to be valid and perfected first priority liens and security
interests (subject only to Permitted Encumbrances) that secure all of the
Obligations on and after the date hereof; (d) acknowledges and agrees that, as
of the date hereof, such Guarantor does not have any claim or cause of action
against the Administrative Agent or any Lender (or any of its respective
directors, officers, employees or agents); and (e) acknowledges, affirms and
agrees that, as of the date hereof, such Guarantor does not have any defense,
claim, cause of action, counterclaim, offset or right of recoupment of any kind
or nature against any of their respective obligations, indebtedness or
liabilities to any Administrative Agent or any Lender.
The Guarantors:


TBS U.S. ENTERPRISES LLC
 
By: TBS SHIPPING SERVICES INC., its sole member


By: /s/ Tara DeMakes
Name: Tara DeMakes
Title: Secretary
 
TBS ENERGY LOGISTICS L.P.
                         By:  TBS U.S. ENTERPRISES LLC, its general partner
                         By: TBS SHIPPING SERVICES INC., its sole member


By: /s/ Tara DeMakes
Name: Tara DeMakes
Title: Secretary
 



The Guarantors:


 
ROYMAR SHIP MANAGEMENT, INC.

 
TBS SHIPPING SERVICES INC.

 
AZALEA SHIPPING & CHARTERING, INC.

 
COMPASS CHARTERING CORP.



By: /s/ Tara DeMakes
Name: Tara DeMakes
Title: Secretary




 

  TBS INTERNATIONAL LIMITED
 
WESTBROOK HOLDINGS LTD.

 
TRANSWORLD CARGO CARRIERS, S.A.

 
MERCURY MARINE LTD. (F/K/A TBS LOGISTICS LTD.)

 
TBS WORLDWIDE SERVICES INC.

 
BEEKMAN SHIPPING CORP.

 
FAIRFAX SHIPPING CORP.

 
LEAF SHIPPING CORP.

 
PACIFIC RIM SHIPPING CORP.

 
TBS AFRICAN VENTURES LIMITED

 
TBS EUROLINES, LTD.

 
TBS LATIN AMERICA LINER, LTD.

 
TBS MIDDLE EAST CARRIERS, LTD.

 
TBS NORTH AMERICA LINER LTD.

 
TBS OCEAN CARRIERS, LTD.
  TBS PACIFIC LINER, LTD.   TBS WAREHOUSE & DISTRIBUTION GROUP LTD.   TBS
WAREHOUSE & EQUIPMENT HOLDINGS LTD.   TBS LOGISTICS INCORPORATED   TBSI NEW SHP
DEVELOPMENT CORP.   TBS MINING LIMITED

 
By: /s/ Tara DeMakes
Name: Tara DeMakes
Title: Attorney-in-Fact




 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
SCHEDULE 2.01(a)
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
Term Commitment
Revolving Credit Commitment
Term Applicable Percentage
Revolving Credit
Applicable Percentage
Bank of America, N.A.
$11,364,485.98
$12,710,281.20
14.953271025%
14.953272000%
DVB Group Merchant Bank (Asia) Ltd.
$11,364,485.98
$12,710,280.52
14.953271025%
14.953271200%
 
Citibank, N.A.
$9,943,925.23
$11,121,495.20
13.084112147%
13.084112000%
TD Banknorth N.A.
$9,943,925.23
$11,121,495.20
13.084112147%
13.084112000%
Keybank National Association
$8,523,364.49
$9,532,710.56
11.214953270%
11.214953600%
Capital One Leverage Finance Corp.
$5,682,242.99
$6,355,139.92
7.476635516%
7.476635200%
Guaranty Bank
$5,682,242.99
$6,355,139.92
7.476635516%
7.476635200%
Merrill Lynch Commercial Finance Corp.
$4,261,682.26
$4,766,355.28
5.607476653%
5.607476800%
Webster Bank National Association
$3,551,401.87
$3,971,962.28
4.672897193%
4.672896800%
Comerica Bank
$2,841,121.49
$3,177,569.96
3.738317754%
3.738317600%
Tristate Capital Bank
$2,841,121.49
$3,177,569.96
3.738317754%
3.738317600%
Total
$76,000,000.00*
$85,000,000.00*
100.000000000%
100.000000000%

 
*After the Amendment No. 1 Effective Date

 


 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES
OF
TBS INTERNATIONAL LIMITED AND SUBSIDIARIES
AS OF DECEMBER 31, 2008


   
Interest Rate at December 31, 2008
     
December 31, 
2008
   
December 31, 
2007 
                             
Liabilites
                       
Bank of America - term credit facility
            $
-
    $
50,446
 
Bank of America - revolving credit facility
             
-
     
70,375
 
Bank of America - term credit facility,
                         
expires December 31, 2011
    2.71 %        
95,000
     
-
 
Bank of America - revolving credit facility,
                           
expires March 26, 2012
    4.08%-4.15 %        
75,000
     
-
 
The Royal Bank of Scotland credit facility
               
-
     
4,345
 
The Royal Bank of Scotland credit facility,
                           
new vessel buildings,  expires December  31, 2020
    3.21 %        
75,000
     
35,000
 
Credit Suisse credit facility,
                           
expires December 12, 2017 and  February 19, 2018
 
3.22% & 3.30%
         
31,750
     
20,000
 
DVB Group Merchant Bank (Asia) Ltd credit facility,
                           
expires January 23, 2013
    6.33 %        
60,324
     
-
 
AIG Commercial Equipment Finance, Inc. credit facility,
                           
expires April 1, 2012
    5.00 %        
29,750
     
-
 
Commerzbank AG credit facility,
                           
expires June 2, 2011
    3.72 %        
6,500
     
-
 
Berenberg Bank credit facility,
                           
expires June 19, 2012
    3.33 %        
9,750
     
-
                               
Debt balance
              $
383,074
    $
180,166
                               
Contingent Liabilites
                           
The Royal Bank of Scotland-guarantee facility,
               
56,000
     
84,000
                               
Total Liabilites and Contingent Liabilites
              $
439,074
    $
264,166
                               

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.08 (b)
 
EXISTING LIENS




Description of Lien
Amount
Mortgage Lien on the M/V Apache Maiden, M/V Inca maiden, M/V Navajo Princess,
M/V Seneca Maiden, M/V Cherokee Princess, M/V Kickapoo Belle and M/V Kiowa
Princess under First Preferred Panamanian Mortgage dated January 16, 2008,
granted by Bedford Maritime Corp., Brighton Maritime Corp., Hari Maritime Corp.,
Prospect Navigation Corp., Hancock Navigation Corp., Columbus Maritime Corp.,
and Whitehall Marine Transport Corp., as mortgagor, to DVB Group Merchant Bank
(ASIA) Ltd., as mortgagee
$ 75,000,000
Mortgage Lien on the M/V Arapaho Belle and the M/V Oneida Princess under First
Preferred Panamanian Mortgage dated December 7, 2007, granted by Claremont
Shipping Corp. and Yorkshire Shipping Corp., as mortgagor, and Credit Suisse as
mortgagee
 
 
 
$ 40,000,000
Mortgage lien on the M/V Zuni Princess, M/V Hopi Princess and the M/V Mohave
Maiden under First Preferred Panamanian Mortgage dated February 29, 2008,
granted by Amoros Maritime Corp., Lancaster Maritime Corp., and Chatham Maritime
Corp., as mortgagor, and AIG Commercial Equipment Finance, Inc., as
mortgagee.  Mortgage lien on the M/V Zia Belle under Panamian First
Naval Mortgage dated March 27, 2009, granted by Sherwood Shipping Corp., as
mortgagor and AIG Commercial Equipment Finance, Inc., as mortgagee
$ 35,000,000
Mortgage lien on the M/V Caribe Maiden under First Preferred Panamanian Mortgage
dated May 28, 2008, granted by Dyker Maritime Corp. as mortgagor, and
Commerzbank AG, as mortgagee
$ 12,500,000
Mortgage lien on the M/V Ottawa Princess under First Preferred Panamanian
Mortgage dated June 19, 2008, granted by Grainger Maritime Corp. as mortgagor,
and Berenberg Bank, as mortgagee
$ 13,000,000
Lien of the Royal Bank of Scotland plc on Account No.           in the name of
Argyle Maritime Corp. , Caton Maritime Corp., Dorchester Maritime Corp.,
Longwoods Maritime Corp., McHenry Maritime Corp., and Sunswyck Maritime Corp.
$ 20,000,000




--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5.08 (c)
REAL PROPERTY OWNED
 
NONE


 


 
 

--------------------------------------------------------------------------------

 
 

 
SCHEDULE 5.08(d) (i)


LEASED REAL PROPERTY (LESSEE)




Lessee:                      TBS Shipping Services, Inc.
Lessor:                      Joseph E. Royce
Lease Date:                                January 1, 2009
Exp. Date:                                December 31, 2009
Premises:                                612 East Grassy Sprain Road
Yonkers, New York 10710
Westchester County, State of New York
Annual Cost:                                $240,000.00 USD ($20,000.00 USD
Monthly)




Lessee:                      Roymar Ship Management, Inc.
Lessor:                      Ventresca Realty Corp.
Lease Date:                                December 1, 2009
Exp. Date:                                November 30, 2010
Premises:                                455 Central Park Avenue, Suite 308, 304
& 219
Scarsdale, New York 10583
Westchester County, State of New York
Annual Cost:                                $325,524.00 USD ($27,127 USD
Monthly)

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 5.08 (d) (ii)
 
LEASED REAL PROPERTY (LESSOR)
 
NONE


 


 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 5.08 (e)
EXISTING INVESTMENTS
 
Description of Investment
Amount
   
(A) GMT Shipping Line (2002) LTD. and TBS African Line Ventures, LTD. entered
 
into a joint venture to provide service between the East and North
 
Coasts of South America and South Africa.
 
$100,000 of the amount shown represents TBS’s capital contribution to the joint
 
venture company, GMTBS Africa Line, Ltd. (“GMTBS”); and the remaining balance
represents
 
retained profits from GMTBS from inception of partnership.
$176,719
   
(B) TBS Warehouse and Distribution Group Ltd., and Cargonaves S.A. entered into
 
 a joint venture to purchase a warehouse in Peru.
$1,900,000
   
(C) TBS Mining Limited, purchased from GAT Group 50% of the stock of GAT TBS
 
Consorcio S.A. , which operates a limestone mine located in the Dominican
Republic.
$2,760,000
           



 
 

--------------------------------------------------------------------------------

 




SCHEDULE 5.13


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES


PART (a) - Subsidiaries


Subsidiaries of TBS International Limited (“Holdings”) in which Holdings owns
100% of all their issued stock:


1.  
Mercury Marine Ltd.

 
2.  
Roymar Ship Management Inc.

 
3.  
TBS Shipping Services Inc.

 
4.  
TBS Mining Ltd.

 
5.  
TBSI New Ship Development Corp.

 
6.  
TBS Warehouse & Equipment Holdings Ltd.

 
7.  
TBS Worldwide Services Inc.

 
8.  
Transworld Cargo Carriers S.A.

 


Subsidiaries of Westbrook Holdings Ltd. (“Westbrook”) in which Westbrook owns
100% of all their issued stock:


1.  
Albemarle Maritime Corp.

 
2.  
Amoros Maritime Corp.

 
3.  
Arden Maritime Corp.

 
4.  
Argyle Maritime Corp.

 
5.  
Avon Maritime Corp.

 
6.  
Bedford Maritime Corp.

 
7.  
Beekman Shipping Corp.

 
8.  
Birnam Maritime Corp.

 
9.  
Brighton Maritime Corp.

 
10.  
Bristol Maritime Corp.

 
11.  
Caton Maritime Corp.

 
12.  
Chatham Maritime Corp.

 
13.  
Chester Shipping Corp.

 
14.  
Claremont Shipping Corp.

 
15.  
Columbus Maritime Corp.

 
16.  
Cumberland Navigation Corp.

 
17.  
Darby Navigation Corp.

 
18.  
Dorchester Maritime Corp.

 
19.  
Dover Maritime Corp.

 
20.  
Dyker Maritime Corp.

 
21.  
Elrod Shipping Corp.

 
22.  
Exeter Shipping Corp.

 
23.  
Fairfax Shipping Corp.

 
24.  
Frankfort Maritime Corp.

 
25.  
Glenwood Maritime Corp.

 
26.  
Grainger Maritime Corp.

 
27.  
Hancock Navigation Corp.

 
28.  
Hansen Shipping Corp.

 
29.  
Hari Maritime Corp.

 
30.  
Hartley Navigation Corp.

 
31.  
Henley Maritime Corp.

 
32.  
Hudson Maritime Corp.

 
33.  
Jessup Maritime Corp.

 
34.  
Lancaster Maritime Corp.

 
35.  
Leaf Shipping Corp.

 
36.  
Longwoods Maritime Corp.

 
37.  
McHenry Maritime Corp.

 
38.  
Montrose Maritime Corp

 
39.  
Oldcastle Shipping Corp.

 
40.  
Pacific Rim Shipping Corp.

 
41.  
Prospect Navigation Corp.

 
42.  
Quentin Navigation Corp.

 
43.  
Rector Shipping Corp.

 
44.  
Remsen Navigation Corp.

 
45.  
Sheffield Maritime Corp.

 
46.  
Sherman Maritime Corp.

 
47.  
Sherwood Shipping Corp.

 
48.  
Sterling Shipping Corp.

 
49.  
Stratford Shipping Corp.

 
50.  
Sunswyck Maritime Corp.

 
51.  
Vedado Maritime Corp.

 
52.  
Vernon Maritime Corp.

 
53.  
Whitehall Marine Transport Corp.

 
54.  
Windsor Maritime Corp.

 
55.  
Yorkshire Shipping Corp.

 

 
 
Subsidiaries of TBS Shipping Services Inc. in which it owns 100% of all their
issued stock:


1.               Compass Chartering Corp.
 
2.               Azalea Shipping and Chartering, Inc.
 
3.               TBS Logistics Incorporated
 
 
TBS Shipping Services Inc. is the sole member of the following limited liability
company:
 
1.               TBS U.S. Enterprises LLC

 
TBS Shipping Services Inc. is a limited partner of the following limited
liability partnership and owns 100% of all interests in the partnership, while
TBS U.S. Enterprises LLC is the general partner:
 
1.
TBS Energy Logistics L.P.



Subsidiaries of TBS Worldwide Services Inc. in which it owns 100% of all their
issued stock:
 
1.               TBS African Ventures Limited
 
2.               TBS Eurolines, Ltd.
 
3.               TBS Latin America Liner, Ltd.
 
4.               TBS Middle East Carriers, Ltd.
 
5.               TBS North America Liner, Ltd.
 
6.               TBS Ocean Carriers, Ltd.
 
7.               TBS Pacific Liner, Ltd.
 
 
Subsidiaries of TBS Warehouse & Equipment Holdings Ltd. in which it owns 100% of
all their issued stock:


1.               TBS Warehouse & Distribution Group Ltd.




PART (b) - Equity Investments in Other Corporations


 
1.
TBS African Ventures Limited owns 50% of the stock issued by GMTBS Africa Lines
Limited.

 
2.  
TBS Warehouse & Distribution Group Ltd. owns 50% of the stock issued by
Panamerican Port Services S.A.C.

 
3.  
TBS Mining Limited owns 50% of the stock issued by GAT TBS Consorcio S.A.

 
 
PART (c) - Ownership of Borrowers



Holdings owns 100% of the issued stock of Westbrook and Westbrook owns 100% of
the issued
stock of all of the Borrowers which are listed below:
 
1
Albemarle Maritime Corp.
2
Arden Maritime Corp.
3
Avon Maritime Corp.
4
Birnam Maritime Corp.
5
Bristol Maritime Corp.
6
Chester Shipping Corp.
7
Cumberland Navigation Corp.
8
Darby Navigation Corp.
9
Dover Maritime Corp.
10
Elrod Shipping Corp.
11
Exeter Shipping Corp.
12
Frankfort Maritime Corp.
13
Glenwood Maritime Corp.
14
Hansen Shipping Corp.
15
Hartley Navigation Corp.
16
Henley Maritime Corp.
17
Hudson Maritime Corp.
18
Jessup Maritime Corp.
19
Montrose Maritime Corp
20
Oldcastle Shipping Corp.
21
Quentin Navigation Corp.
22
Rector Shipping Corp.
23
Remsen Navigation Corp.
24
Sheffield Maritime Corp.
25
Sherman Maritime Corp.
26
Sterling Navigation Corp.
27
Stratford Shipping Corp.
28
Velado Maritime Corp.
29
Vernon Maritime Corp.
30
Windsor Maritime Corp

 


PART (d) - Loan Parties

 
Borrowers
Jurisdiction of Incorporation
   Principal place of business
Federal I.D. Number
Albemarle Maritime Corp.
Marshall Islands
Marshall Islands
98-0442951
Arden Maritime Corp.
Marshall Islands
Marshall Islands
98-0185259
Avon Maritime Corp.
Marshall Islands
Marshall Islands
98-0431582
Birnam Maritime Corp.
Marshall Islands
Marshall Islands
98-0463679
Bristol Maritime Corp.
Marshall Islands
Marshall Islands
98-0452038
Chester Shipping Corp.
Marshall Islands
Marshall Islands
98-0442952
Cumberland Navigation Corp.
Marshall Islands
Marshall Islands
 
Darby Navigation Corp.
Marshall Islands
Marshall Islands
98-0474419
Dover Maritime Corp.
Marshall Islands
Marshall Islands
98-0481561
Elrod Shipping Corp.
Marshall Islands
Marshall Islands
98-0514921
Exeter Shipping Corp.
Marshall Islands
Marshall Islands
98-0510614
Frankfort Maritime Corp.
Marshall Islands
Marshall Islands
98-0185271
Glenwood Maritime Corp.
Marshall Islands
Marshall Islands
98-0438877
Hansen Shipping Corp.
Marshall Islands
Marshall Islands
98-0442953
Hartley Navigation Corp.
Marshall Islands
Marshall Islands
98-0574852
Henley Maritime Corp.
Marshall Islands
Marshall Islands
98-0185272
Hudson Maritime Corp.
Marshall Islands
Marshall Islands
98-0438879
Jessup Maritime Corp.
Marshall Islands
Marshall Islands
 
Montrose Maritime Corp.
Marshall Islands
Marshall Islands
98-0535981
Oldcastle Shipping Corp.
Marshall Islands
Marshall Islands
98-0185257
Quentin Navigation Corp.
Marshall Islands
Marshall Islands
98-0582033
Rector Shipping Corp.
Marshall Islands
Marshall Islands
98-0442954
Remsen Navigation Corp.
Marshall Islands
Marshall Islands
98-0462172
Sheffield Maritime Corp.
Marshall Islands
Marshall Islands
98-0421934
Sherman Maritime Corp.
Marshall Islands
Marshall Islands
98-0406979
Sterling Shipping Corp.
Marshall Islands
Marshall Islands
98-0454510
Stratford Shipping Corp.
Marshall Islands
Marshall Islands
98-0423934
Vedaldo Maritime Corp.
Marshall Islands
Marshall Islands
 
Vernon Maritime Corp.
Marshall Islands
Marshall Islands
98-0789644
Windsor Maritime Corp.
Marshall Islands
Marshall Islands
98-0442955
       


 


 
JURISDICTION
   PRINCIPAL PLACE
    FEDERAL
         GUARANTOR
OF INCORPORATION
   OF BUSINESS
    I.D. NUMBER
       
Azalea Shipping and Chartering, Inc.
New York
New York
11-3329199
Beekman Shipping Corp.
Marshall Islands
Marshall Islands
98-0510616
Compass Chartering Corp.
New York
New York
13-3826713
Fairfax Shipping Corp.
Marshall Islands
Marshall Islands
98-0510498
Jessup Maritime Corp.
Marshall Islands
Marshall Islands
98-0547763
Leaf Shipping Corp.
Marshall Islands
Marshall Islands
98-0418760
Mercury Marine Ltd.
Marshall Islands
Marshall Islands
98-0380637
Pacific Rim Shipping Corp.
Marshall Islands
Marshall Islands
98-0148758
Roymar Ship Management Inc.
New York
New York
13-3671800
TBS African Ventures Limited
Marshall Islands
Marshall Islands
98-0479144
TBS Energy Logistics L.P.
Partnership-Delaware
Delaware
56-2577864
TBS Eurolines, Ltd.
Marshall Islands
Marshall Islands
98-0191213
TBS International Limited
Bermuda
Bermuda
98-0225954
TBS Latin America Liner, Ltd.
Marshall Islands
Marshall Islands
98-0187442
TBS Logistics Incorporated
Texas
Texas
26-0877704
TBS Middle East Carriers, Ltd.
Marshall Islands
Marshall Islands
98-0404203
TBS Mining Limited
Marshall Islands
Marshall Islands
N/A
TBS North America Liner, Ltd.
Marshall Islands
Marshall Islands
98-0334211
TBS Ocean Carriers, Ltd.
Marshall Islands
Marshall Islands
98-0187441
TBS Pacific Liner, Ltd.
Marshall Islands
Marshall Islands
98-0187516
TBS Shipping Services Inc.
New York
New York
13-3705134
TBS U.S. Enterprises LLC
Company-Delaware
Texas
42-1702901
TBS Warehouse & Distribution Group Ltd.
Marshall Islands
Marshall Islands
98-0572663
TBS Warehouse & Equipment Holdings Ltd.
Marshall Islands
Marshall Islands
98-0570627
TBS Worldwide Services Inc.
Marshall Islands
Marshall Islands
98-0187513
TBSI New Ship Development Corp.
Marshall Islands
Marshall Islands
98-0603671
Transworld Cargo Carriers S.A.
Marshall Islands
Marshall Islands
98-0182303
Westbrook Holdings Ltd.
Marshall Islands
Marshall Islands
98-0185273




 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.17 
 
INTELLECTUAL PROPERTY  OWNED
 
NONE

 
 
 
 


 
 

--------------------------------------------------------------------------------

 
SCHEDULE  5.27 VESSELS


         
Age
     
Fair
60%
Hull
   
Classification
Certification
Year
 
Purchase
 
Market
Loan
Number
Current Register Owner
Vessel Registered
Society
Number
2/28/2009
Type
Price
Dwt
Value
Value
                     
2843
Hansen Shipping Corp.
Panama/Philippines
Lloyds Register
8306929
21.0
Tweendeck
 $      8,625,000
     17,325
 [***]
 [***]
399
Exeter Shipping Corp.
Panama/Philippines
Lloyds Register
8412144
22.0
Bulk Carrier
       16,075,000
     41,808
 [***]
 [***]
273
Dover Maritime Corp.
Panama/Philippines
ClassNK
844688
24.0
Tweendeck
         8,100,000
     19,777
 [***]
 [***]
3026
Sterling Shipping Corp.
Panama/Philippines
ABS
8433318
24.0
Bulk Carrier
       15,500,000
     39,225
 [***]
 [***]
1291
Hudson Maritime Corp.
Panama/Philippines
DNV
15515
24.0
Bulk Carrier
       12,750,000
     44,146
 [***]
 [***]
1266
Stratford Shipping Corp.
Panama/Philippines
Lloyds Register
8109008
25.0
Bulk Carrier
       12,295,000
     40,876
 [***]
 [***]
491
Sheffield Maritime Corp.
Panama/Philippines
Lloyds Register
8029715
26.0
Bulk Carrier
       12,360,000
     45,526
 [***]
 [***]
1924
Remsen Navigation Corp.
Panama/Philippines
Lloyds Register
8312746
24.0
Bulk Carrier
       13,750,000
     37,734
  [***] 
 [***]
872
Glenwood Maritime Corp.
Panama/Philippines
Lloyds Register
8309347
24.0
Bulk Carrier
       12,240,000
     39,333
 [***]
 [***]
1043
Albermarle Maritime Corp.
Panama/Philippines
ABS
8202286
26.0
Bulk Carrier
       12,000,000
     42,360
 [***]
 [***]
1057
Vernon Maritime Corp.
Panama/Philippines
ClassNK
832832
25.0
Tweendeck
            744,034
     26,320
 [***]
 [***]
2616
Elrod Shipping Corp
Panama/Philippines
Lloyds Register
8820717
19.0
Tweendeck
       16,950,000
     28,835
 [***]
 [***]
2875
Darby Navigation Corp.
Panama/Philippines
ClassNK
842810
24.0
Bulk Carrier
       10,000,000
     38,885
 [***]
 [***]
202
Sherman Maritime Corp.
Panama/Philippines
ClassNK
824039
26.0
Bulk Carrier
         2,514,700
     35,025
 [***]
 [***]
1353
Frankfort Maritime Corp.
Panama/Philippines
ClassNK
841663
24.0
Tweendeck
       12,000,000
     22,323
 [***]
 [***]
1926/27
Windsor Maritime Corp.
Panama/Philippines
Lloyds Register
8312722
23.0
Bulk Carrier
       15,300,000
     37,268
 [***]
 [***]
2844
Rector Shipping Corp.
Panama/Philippines
ABS
8700719
21.0
Tweendeck
         8,625,000
     17,325
 [***]
 [***]
10119
Birnam Maritime Corp.
Panama/Philippines
ABS
89147923
19.0
Bulk Carrier
       18,500,000
     42,248
 [***]
 [***]
2839
Oldcastle Shipping Corp.
Panama/Philippines
Lloyds Register
8314847
23.0
Tweendeck
         6,300,000
     23,278
 [***]
 [***]
2862
Chester Shipping Corp.
Panama/Philippines
Lloyds Register
8314885
22.0
Tweendeck
         8,000,000
     17,325
 [***]
 [***]
1059
Arden Maritime Corp.
Panama/Philippines
ClassNK
833674
25.0
Tweendeck
            744,034
     26,320
 [***]
 [***]
2868
Henley Marine Corp.
Panama/Philippines
Lloyds Register
8314835
23.0
Tweendeck
         6,000,000
     23,278
 [***]
 [***]
1289
Bristol Maritime Corp.
Panama/Philippines
DNV
15633
24.0
Bulk Carrier
       12,750,000
     44,146
 [***]
 [***]
3240
Avon Maritime Corp.
Panama/Philippines
ClassNK
910566
17.0
Tweendeck
       13,000,000
     28,843
 [***]
 [***]
10126
Montrose Maritime Corp.
Panama/Philippines
Lloyds Register
0308A
18.0
Bulk Carrier
       29,000,000
     42,475
 [***]
 [***]
1941
Hartley Navigation Corp.
Panama/Philippines
ClassNK
853085
23.0
Bulk Carrier
       30,300,000
     42,842
 [***]
 [***]
1294
Quentin Navigation Corp.
Panama/Philippines
Lloyds Register
8312784
23.0
Bulk Carrier
       34,020,600
     42,219
 [***]
 [***]
SG10
Jessup Maritime Corp.
Panama/Philippines
BV
981T34
26.0
Bulk Carrier
       10,700,000
     22,588
 [***]
 [***]
4765
Cumberland Navigation Corp.
Panama/Philippines
Lloyds Register
8306838
23.0
Bulk Carrier
       35,250,000
     40,902
 [***]
 [***]
3027
Vedado Maritime Corp.
Panama/Philippines
ClassNK
922825
16.0
Bulk Carrier
       44,000,000
     38,852
 [***]
 [***]
                                   
 $  438,393,368
 
$ [***]
$ [***]
                                           


 
 

--------------------------------------------------------------------------------

 
SCHEDULE  5.29   -  ACCOUNTS   


Guarantor
 
Bank Name 
 
Address 
 
Telephone Number 
 
Account Number 
Purpose of Account
                           
Leaf Shipping
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Transworld Cargo Carriers S.A.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Pacific Liner Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Pacific Liner Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Pacific Liner Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Pacific Liner Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp.,
Longwoods Maritime Corp., McHenry Maritime Corp., Sunswyck Maritime Corp.
    [***]     [ ***]     [ ***]     [ ***]
Deposit Account
Argosy Shipping Ltd.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Collateral Account
TBS Worldwide Services Inc
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Transworld Cargo Carriers S.A.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Logistics Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Shipping Services Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Roymar Ship Management Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Roymar Ship Management Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Shipping Services Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Roymar Ship Management Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Roymar Ship Management Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Mining Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Roymar Ship Management Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Compass Chartering Corp
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Compass Chartering Corp
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Compass Chartering Corp
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Windsor Maritime Corp.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Cortlandt Navigation Corp
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Azalea Shipping & Chartering
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
Azalea Shipping & Chartering
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Shipping Services Inc.
    [***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS Shipping Services Inc.
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
Roymar Ship Management Inc.
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
Claremont Shipping andYork Shipping TBS International Limited
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
Grainger Maritime Corp-TBS International Limited
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
Dyker Maritime Corp - TBS International Limited
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
TBS International Limited
    [ ***]     [ ***]     [ ***]     [ ***]
Operating Account
                                   


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.12   GUARANTOR
 


 
 
 
     
Azalea Shipping and Chartering, Inc.
 
Beekman Shipping Corp.
 
Compass Chartering Corp.
 
Fairfax Shipping Corp.
 
Jessup Maritime Corp.
 
Leaf Shipping Corp.
 
Mercury Marine Ltd.
 
Pacific Rim Shipping Corp.
 
Roymar Ship Management Inc.
 
TBS African Ventures Limited
 
TBS Energy Logistics L.P.
 
TBS Eurolines, Ltd.
 
TBS International Limited
 
TBS Latin America Liner, Ltd.
 
TBS Logistics Incorporated
 
TBS Middle East Carriers, Ltd.
 
TBS Mining Limited
 
TBS North America Liner, Ltd.
 
TBS Ocean Carriers, Ltd.
 
TBS Pacific Liner, Ltd.
 
TBS Shipping Services Inc.
 
TBS U.S. Enterprises LLC
 
TBS Warehouse & Distribution Group Ltd.
 
TBS Warehouse & Equipment Holdings Ltd.
 
TBS Worldwide Services Inc.
 
TBSI New Ship Development Corp.
 
Transworld Cargo Carriers S.A.
 
Westbrook Holdings Ltd.



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7.02
EXISTING INDEBTEDNESS
 

     
Liabilities, other than Liabilities related to the Bank of America Facility
 
As of December 31, 2008
Loan debt under Loan Agreement dated March 29, 2007, between Argyle Maritime
Corp., Caton Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime
Corp., McHenry Maritime Corp., and Sunswyck Martime Corp., as Borrower, and The
Royal Bank of Scotland plc, as Lender
$75,000,000
Loan debt under Loan Agreement dated January 16, 2008, between Bedford Maritime
Corp., Brighton Maritime Corp., Hari Maritime Corp., Prospect Navigation Corp.,
Hancock Navigation Corp., Columbus Maritime Corp., and Whitehall Marine
Transport Corp., as Borrower, and DVB Group Merchant Bank (ASIA) Ltd., as Lender
$60,324,000
Loan debt under Loan Agreement dated December 7, 2007, between Claremont
Shipping Corp. and Yorkshire Shipping Corp., as Borrower, and Credit Suisse as
Lender
$31,750,000
Loan debt under Loan Agreement dated February 29, 2008, between Amoros Maritime
Corp., Lancaster Maritime Corp., and Chatham Maritime Corp., as Borrower, and
AIG Commercial Equipment Finance, Inc., as Lender
$29,750,000
Loan debt under Loan Agreement dated June 2, 2008, between Dyker Maritime Corp.,
as Borrower, and Commerzbank as Lender
$6,500,000
Loan debt under Loan Agreement dated June 19, 2008, between Grainger Maritime
Corp., as Borrower, and Joh Berenberg, Gossler & Co. KG as Lender
$9,750,000
     
Total Liabilities
 
$213,074,000
     
Contingent Liabilities
   
Guarantee Facility Agreement dated March 29, 2007, between Argyle Maritime
Corp., Caton Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime
Corp., McHenry Maritime Corp., and Sunswyck Martime Corp., as Borrower, and The
Royal Bank of Scotland plc, as Lender
$56,000,000
     
Total Liabilities and Contingent Liabilites
 
$269,074,000
           

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.11


BURDENSOME AGREEMENTS




Loan Agreement dated March 29, 2007, between Argyle Maritime Corp., Caton
Maritime Corp., Dorchester Maritime Corp., Longwoods Maritime Corp., McHenry
Maritime Corp., and Sunswyck Martime Corp., as Borrower, and The Royal Bank of
Scotland plc, as Lender


Loan Agreement dated January 16, 2008, between Bedford Maritime Corp., Brighton
Maritime Corp., Hari Maritime Corp., Prospect Navigation Corp., Hancock
Navigation Corp., Columbus Maritime Corp., and Whitehall Marine Transport Corp.,
as Borrower, and DVB Group Merchant Bank (ASIA) Ltd., as Lender


Loan Agreement dated December 7, 2007, between Claremont Shipping Corp. and
Yorkshire Shipping Corp., as Borrower, and Credit Suisse as Lender


Loan Agreement dated February 29, 2008, between Amoros Maritime Corp., Lancaster
Maritime Corp., and Chatham Maritime Corp., as Borrower, and AIG Commercial
Equipment Finance, Inc., as Lender


Loan Agreement dated June 2, 2008, between Dyker Maritime Corp., as Borrower,
and Commerzbank as Lender


Loan Agreement dated June 19, 2008, between Grainger Maritime Corp., as
Borrower, and Joh Berenberg, Gossler & Co. KG, as Lender






 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
See Attached. [Exhibits D-1 and D-2 to the Credit Agreement are hereby amended
and restated in their entirety with Exhibits D-1 and D-2 attached hereto as
Exhibit B.]
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D-1



FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, ____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 26, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Albemarle Maritime Corp.,
Arden Maritime Corp., Avon Maritime Corp., Birnam Maritime Corp., Bristol
Maritime Corp., Chester Shipping Corp., Cumberland Navigation Corp., Darby
Navigation Corp., Dover Maritime Corp., Elrod Shipping Corp., Exeter Shipping
Corp. Frankfort Maritime Corp., Glenwood Maritime Corp., Hansen Shipping Corp.,
Hartley Maritime Corp., Henley Maritime Corp., Hudson Maritime Corp., Jessup
Maritime Corp., Montrose Maritime Corp., Oldcastle Shipping Corp., Quentin
Maritime Corp., Rector Shipping Corp., Remsen Navigation Corp., Sheffield
Maritime Corp., Sherman Maritime Corp., Sterling Shipping Corp., Stratford
Shipping Corp., Vedado Maritime Corp., Vernon Maritime Corp., Windsor Maritime
Corp., each a Republic of the Marshall Islands corporation (collectively, the
“Borrowers”, and, each individually, a “Borrower”), TBS International Limited, a
Bermuda corporation (“Holdings”), TBS Shipping Services Inc. as Administrative
Borrower, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender and Banc of America
Securities LLC, as Sole Lead Arranger and Sole Book Manager.
 
The undersigned Responsible Officer of Holdings hereby certifies as of the date
hereof that he/she is the ___________________________________ of Holdings, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of Holdings and Its Subsidiaries, and
that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of Holdings
ended as of the above date, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, together with (i) a report and opinion of a Registered
Public Accounting Firm of nationally recognized standing, which report and
opinion has been prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and is not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (ii) an opinion of such Registered Public Accounting Firm
independently assessing Holdings’ internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2,
and Section 404 of Sarbanes-Oxley expressing a conclusion that contains no
statement that there is a material weakness in such internal controls.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
Attached hereto as Schedule 1 are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings ended as of
the above date.  Such consolidated financial statements fairly present the
financial condition, results of operations and cash flows of Holdings and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a detailed review
of the transactions and condition (financial or otherwise) of Holdings and each
Subsidiary during the accounting period covered by the attached financial
statements.
 
A review of the activities of Holdings and each Subsidiary during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Holdings and each Subsidiary
performed and observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing, and
concurrently with the delivery of the financial statements referred to above, is
a certificate of Holdings independent certified public accounts certifying such
financial statements and stating that in making the examination necessary
therefore no knowledge was obtained of any Default.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
1.           The representations and warranties of each Borrower and Holdings
contained in Article V of the Agreement and all representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.
 
2.           The financial covenant analyses and information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
 
of                                ,                      .
 
TBS INTERNATIONAL LIMITED
 
By:                                                                        
Name:
Title:


 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 1


See attached. [unaudited financial statements required to be attached at each
reporting period]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
[Schedule 2 below to be used during the Waiver Period]


For the Quarter/Year/Month ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 


 
1.  Minimum Cash Liquidity (Section 18(a) of  Amendment No. 1) for the calendar
month ending ____________________ .
           
A.  Qualified Cash: (the amount of cash and Cash Equivalents which is freely
transferable and not subject to a Lien (other than the Lien in favor of the
Administrative Agent), pledge, security interest, encumbrance, escrow or cash
collateral arrangement or any other restriction on its use):
 
 
$_______________
           
D.  Item A Above Shall Not Be Less Than:
$40,000,000
           
E.  Compliance
Yes
No



 
2.  Maximum Consolidated Leverage Ratio (Section 7.13 (c) of the Credit
Agreement) for the four fiscal quarters ending ____________________ . (Waived
During Waiver Period)
           
A.  Consolidated Funded Indebtedness of Holdings and its Subsidiaries (for the
purpose of calculating Consolidated Leverage Ratio, Consolidated Funded
Indebtedness shall not include Permitted New Vessel Construction Indebtedness in
an amount up to $150,000,0001 in the aggregate used to finance new build
multipurpose tweendeck bulk carrier shipping vessels so long as such vessel
remains in the construction phase):
               
1.  The outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (included Obligations under the Agreement), and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments:
 
 
$_______________
           
2.  plus, all purchase money Indebtedness:
$_______________
           
3.  plus, all direct obligations arising under letter of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments:
 
$_______________
           
4.  plus, all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business):
 
$_______________
           
5.  plus, Attributable Indebtedness:
$_______________
           
6.  plus, without duplication, all Guarantees with respect to outstanding
indebtedness of the types specified in Item A(1) through Item A(5) above of
Persons other than the Borrowers or any Subsidiary:
 
 
$_______________
           
7.  plus, all Indebtedness of the types referred to in Item A(1) though Item
A(6) of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which a Borrower or a
Subsidiary is a general partner or a joint venture, unless such Indebtedness is
expressly made non-recourse to such Borrower or such Subsidiary:
 
 
 
$_______________
           
8.  Total (Items A(1) through A(7) above):
$_______________
       
B.  Consolidated EBITDA of Holdings and its Subsidiaries for the Measurement
Period:
             
1.  Consolidated Net Income of Holdings and its Subsidiaries:
$_______________
           
To the extent deducted in calculating Consolidated Net Income (and without
duplication):
             
2.  plus, Consolidated Interest Charges:
$_______________
           
3.  plus, the provision for Federal, state, local and foreign income taxes
payable:
$_______________
           
4.  plus, depreciation and amortization expense:
$_______________
           
5.  plus, net losses from the sales of vessels as permitted under the Agreement
(in each case of or by Holdings and its Subsidiaries for such Measurement
Period):
 
$_______________
           
6.  plus, any noncash impairment charges in the aggregate, incurred during the
fiscal year of Holdings and its Subsidiaries ending December 31, 2009 in respect
of any of Holdings and its Subsidiaries goodwill and Vessels
             
7.  Total Items B(1) through B(6) above:
$_______________
           
8.minus, the following to the extent included in calculating such Consolidated
Net Income, all net gains from the sale of vessels as permitted under this
Agreement (in each case of or by Holdings and its Subsidiaries for such
Measurement Period):
 
 
$_______________
           
9. Total Item B(7) less Item B(8) above2:
$_______________
         
C.  The Ratio of Item A(8) to Item B(9):
  _______________
           
D.  Shall Not Be Greater Than:
3.00:1.00
 
E.  Compliance
Yes
No
   
(Waived During Waiver Period)




--------------------------------------------------------------------------------

 
1 Please provide an itemization of indebtedness to be excluded.
 
2To the extent characterized as interest on the income statements of Holdings
and its Subsidiaries for such Measurement Period pursuant to FASB Interpretation
No. 133 – Accounting for Derivative Instruments and Hedging Activities (June
1998), noncash adjustments in connection with any interest rate Swap Contract
entered into by Holdings or any of its Subsidiaries shall be excluded.



3.  Minimum Consolidated Interest Charges Coverage Ratio (Section 18(b) of
Amendment No. 1) for the ____ fiscal quarters ending ____________________ .
           
A.  Consolidated EBITDA of Holdings and its Subsidiaries (please see Item
2(B)(9) above):
$_______________
         
B.  Federal, state, local and foreign Income taxes:
$_______________
           
C.  Item A minus and Item B above:
$_______________
       
D.  Consolidated Interest Charges1 for the most recently completed Measure
Period2:
$_______________
       
I.  Ratio of Item C to Item D above:
_______________
         
 
 

Period of Determination
Minimum Consolidated Interest Charges Coverage Ratio
Two fiscal quarters ending June 30, 2009
1.10:1.00
Three fiscal quarters ending September 30, 2009
1.35:1.00
Four fiscal quarters ending December 31, 2009
1.75:1.00

 
 

--------------------------------------------------------------------------------

 
     
K.  Compliance:    Yes   No



--------------------------------------------------------------------------------

 
1 Please provide an itemization of interest expenses to be excluded relating to
Permitted New Vessel Construction Indebtedness.
 
2To the extent characterized as interest on the income statements of Holdings
and its Subsidiaries for such Measurement Period pursuant to FASB Interpretation
No. 133 – Accounting for Derivative Instruments and Hedging Activities (June
1998), noncash adjustments in connection with any interest rate Swap Contract
entered into by Holdings or any of its Subsidiaries shall be excluded.



4.  Net Present Rental Value (Section 7.19 of the Credit Agreement) for the
fiscal quarter ending ____________________.
         
A.  Aggregated net present value of Rentals payable by Holdings or any of its
Subsidiaries to any Person (other than Holdings or any of its other
Subsidiaries) pursuant to any Operating Lease discounted to ______________
[insert fiscal quarter ending] at a rate of 8.00% per annum:
 
 
 
 
$_______________
         
B.  Without duplication of Item (A), Net present value of any charter of any
vessel that, after giving effect to any renewals or other extensions provided
therein and in the absence of any early termination, shall or would have a fixed
remaining term of (a) prior to the Pre-Waiver Covenant Compliance Date, eighteen
months or more and (b) commencing with the Pre-Waiver Covenant Compliance Date,
twenty-three months or more, discounted to ____________ [insert fiscal quarter
ending] at a rate of 8.00% per annum:
 
 
 
 
 
$_______________
         
C.  Sum of Item (A) and Item (B) above:
 
$_______________
         
D.  Shall Not Be Greater Than:
 
$ [45,000,000]3
[60,000,000]
         
E.  Compliance:
Yes
No
                     
BANK USE ONLY
 
Received by:
________________________
 
Date:
________________________
 
Reviewed by:
________________________
 
Date:
   
Financial Compliance Status:      YES/NO
             
Date:                                           
       



 
5.  Minimum Consolidated Tangible Net Worth (Section 7.13 (a) of the Credit
Agreement) for the fiscal quarter ending ____________________ . (Waived During
Waiver Period)
               
A.  Consolidated Tangible Net Worth:
             
1.  Shareholders’ Equity of Holdings and its Subsidiaries:
 
$_______________
             
2.  Intangible Assets of Holdings and its Subsidiaries:
 
$_______________
             
3.  Total (Items 1 less 2)
 
$_______________
       
B. $235,000,000:
$_______________
       
C.  Consolidated Net Income earned in each full fiscal quarter ending after
September 30, 2007 (with no deduction for a net loss in any such fiscal
quarter):
$_______________
         
D.  Aggregate increases in Shareholders’ Equity of Holdings and its Subsidiaries
after the Closing Date by reason of the issuance and sale of Equity Interests of
Holdings or any Subsidiary after September 30, 2007 (other than issuances to
Holdings or a wholly-owned Subsidiary), including upon any conversion of debt
securities of Holdings into such Equity Interests:
 
 
$_______________
           
E.  75% of Item C above:
$_______________
           
F.  Sum Item B plus Item D plus Item E above:
$_______________
 
Item A shall not be less than Item F
         
F.  Compliance
Yes
No
   
(Waived During Waiver Period)




--------------------------------------------------------------------------------

 
3 $45,000,000 if the Pre-Waiver Covenant Compliance Date has not occurred, or
$60,000,000 if the Pre-Waiver Covenant Compliance Date has occurred.




6.  Minimum Cash Liquidity (Section 7.13 (b) of the Credit Agreement) for the
calendar month ending ____________________ . (Waived During Waiver Period)
           
A.  Qualified Cash: (the amount of cash and Cash Equivalents which is freely
transferable and not subject to a Lien (other than the Lien in favor of the
Administrative Agent), pledge, security interest, encumbrance, escrow or cash
collateral arrangement or any other restriction on its use):
 
$_______________
           
B.  Availability
               
1.  Loan Value:
 
$_______________
             
2.  Total Outstandings:
 
$_______________
             
3.  Revolving Credit Facility:
 
$_______________
             
4.  Total Revolving Credit Outstandings:
 
$_______________
             
5.  Item (B)1 minus Item (B)2 above:
 
$_______________
             
6.  Item B(3) minus Item B(4) above:
 
$_______________
             
7.  The Lesser of Item B(5) and Item B(6) above:
$_______________
           
C.  Sum of Item A and B(7) above:
$_______________
           
D.  Item C Above Shall Not Be Less Than:
$15,000,000
           
E.  Compliance
Yes
No
     
(Waived During Waiver Period)




7.  Minimum Consolidated Fixed Charge Coverage Ratio (Section 7.13 (d) of the
Credit Agreement) for the fiscal quarter ending ____________________ . (Waived
During Waiver Period)
           
A.  Consolidated EBITDA of Holdings and its Subsidiaries (please see Item
2(B)(9) above):
$_______________
         
B.  Federal, state, local and foreign Income taxes:
$_______________
           
C.  Restricted Payments made, in each case, for the most recently completed
Measurement Period:
$_______________
       
D.  Sum of Item B and Item C above:
$_______________
       
E.  Consolidated Interest Charges1 for the most recently completed Measure
Period2:
$_______________
       
F.  The aggregate principal amount of all regularly scheduled principal payments
or redemptions or similar acquisitions for value of outstanding debt for
borrowed money for the period of 12 consecutive months, but excluding any
principal payments to be made in respect of the Revolving Credit Facility:
 
$_______________
       
H.  Sum of Item E and Item F above:
$_______________
       
G.  Item A minus Item D above:
$_______________
       
I.  Ratio of Item G to Item H above:
_______________
       
J.  Shall Not Be Less Than:
1.50:1.00
       
K.  Compliance:
Yes
No
   
(Waived During Waiver Period)




--------------------------------------------------------------------------------

 
1 Please provide an itemization of interest expenses to be excluded relating to
Permitted New Vessel Construction Indebtedness.
 
2To the extent characterized as interest on the income statements of Holdings
and its Subsidiaries for such Measurement Period pursuant to FASB Interpretation
No. 133 – Accounting for Derivative Instruments and Hedging Activities (June
1998), noncash adjustments in connection with any interest rate Swap Contract
entered into by Holdings or any of its Subsidiaries shall be excluded.
 
 
 
 

--------------------------------------------------------------------------------

 



Schedule 2 below to be used following the Waiver Period]





For the Quarter/Year/Month ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 


 
1.  Minimum Consolidated Tangible Net Worth (Section 7.13 (a) of the Credit
Agreement) for the fiscal quarter ending ____________________ .
               
A.  Consolidated Tangible Net Worth:
             
1.  Shareholders’ Equity of Holdings and its Subsidiaries:
 
$_______________
             
2.  Intangible Assets of Holdings and its Subsidiaries:
 
$_______________
             
3.  Total (Items 1 less 2)
 
$_______________
       
B. $235,000,000:
$_______________
       
C.  Consolidated Net Income earned in each full fiscal quarter ending after
September 30, 2007 (with no deduction for a net loss in any such fiscal
quarter):
 
$_______________
         
D.  Aggregate increases in Shareholders’ Equity of Holdings and its Subsidiaries
after the Closing Date by reason of the issuance and sale of Equity Interests of
Holdings or any Subsidiary after September 30, 2007 (other than issuances to
Holdings or a wholly-owned Subsidiary), including upon any conversion of debt
securities of Holdings into such Equity Interests:
 
 
$_______________
           
E.  75% of Item C above:
$_______________
           
F.  Sum Item B plus Item D plus Item E above:
$_______________
 
 
Item A shall not be less than Item F
         
F.  Compliance
Yes
No




2.  Minimum Cash Liquidity (Section 7.13 (b) of the Credit Agreement) for the
calendar month ending ____________________ .
           
A.  Qualified Cash: (the amount of cash and Cash Equivalents which is freely
transferable and not subject to a Lien (other than the Lien in favor of the
Administrative Agent), pledge, security interest, encumbrance, escrow or cash
collateral arrangement or any other restriction on its use):
 
$_______________
           
B.  Availability
               
1.  Loan Value:
 
$_______________
             
2.  Total Outstandings:
 
$_______________
             
3.  Revolving Credit Facility:
 
$_______________
             
4.  Total Revolving Credit Outstandings:
 
$_______________
             
5.  Item (B)1 minus Item (B)2 above:
 
$_______________
             
6.  Item B(3) minus Item B(4) above:
 
$_______________
             
7.  The Lesser of Item B(5) and Item B(6) above:
$_______________
           
C.  Sum of Item A and B(7) above:
$_______________
           
D.  Item C Above Shall Not Be Less Than:
$15,000,000
           
E.  Compliance
Yes
No




3.  Maximum Consolidated Leverage Ratio (Section 7.13 (c) of the Credit
Agreement) for the four fiscal quarters ending ____________________ .
           
A.  Consolidated Funded Indebtedness of Holdings and its Subsidiaries (for the
purpose of calculating Consolidated Leverage Ratio, Consolidated Funded
Indebtedness shall not include Permitted New Vessel Construction Indebtedness in
an amount up to $150,000,0001 in the aggregate used to finance new build
multipurpose tweendeck bulk carrier shipping vessels so long as such vessel
remains in the construction phase):
               
1.  The outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (included Obligations under the Agreement), and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments:
 
 
$_______________
           
2.  plus, all purchase money Indebtedness:
$_______________
           
3.  plus, all direct obligations arising under letter of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments:
 
$_______________
           
4.  plus, all obligations in respect of the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business):
 
$_______________
           
5.  plus, Attributable Indebtedness:
$_______________
           
6.  plus, without duplication, all Guarantees with respect to outstanding
indebtedness of the types specified in Item A(1) through Item A(5) above of
Persons other than the Borrowers or any Subsidiary:
 
$_______________
           
7.  plus, all Indebtedness of the types referred to in Item A(1) though Item
A(6) of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which a Borrower or a
Subsidiary is a general partner or a joint venture, unless such Indebtedness is
expressly made non-recourse to such Borrower or such Subsidiary:
 
 
$_______________
           
8.  Total (Items A(1) through A(7) above):
$_______________
       
B.  Consolidated EBITDA of Holdings and its Subsidiaries for the Measurement
Period:
             
1.  Consolidated Net Income of Holdings and its Subsidiaries:
$_______________
           
To the extent deducted in calculating Consolidated Net Income (and without
duplication):
             
2.  plus, Consolidated Interest Charges:
$_______________
           
3.  plus, the provision for Federal, state, local and foreign income taxes
payable:
$_______________
           
4.  plus, depreciation and amortization expense:
$_______________
           
5.  plus, net losses from the sales of vessels as permitted under the Agreement
(in each case of or by Holdings and its Subsidiaries for such Measurement
Period):
 
$_______________
           
6.  plus, any noncash impairment charges in the aggregate, incurred during the
fiscal year of Holdings and its Subsidiaries ending December 31, 2009 in respect
of any of Holdings and its Subsidiaries goodwill and Vessels
             
7.  Total Items B(1) through B(6) above:
$_______________
           
8.minus, the following to the extent included in calculating such Consolidated
Net Income, all net gains from the sale of vessels as permitted under this
Agreement (in each case of or by Holdings and its Subsidiaries for such
Measurement Period):
 
 
$_______________
           
9. Total Item B(7) less Item B(8) above2:
$_______________
         
C.  The Ratio of Item A(8) to Item B(9):
  _______________
           
D.  Shall Not Be Greater Than:
3.00:1.00
 
E.  Compliance
Yes
No




--------------------------------------------------------------------------------

 
1 Please provide an itemization of indebtedness to be excluded.
 
2To the extent characterized as interest on the income statements of Holdings
and its Subsidiaries for such Measurement Period pursuant to FASB Interpretation
No. 133 – Accounting for Derivative Instruments and Hedging Activities (June
1998), noncash adjustments in connection with any interest rate Swap Contract
entered into by Holdings or any of its Subsidiaries shall be excluded.


 
4.  Minimum Consolidated Fixed Charge Coverage Ratio (Section 7.13 (d) of the
Credit Agreement) for the fiscal quarter ending ____________________ .
           
A.  Consolidated EBITDA of Holdings and its Subsidiaries (please see Item
3(B)(9) above):
$_______________
         
B.  Federal, state, local and foreign Income taxes:
$_______________
           
C.  Restricted Payments made, in each case, for the most recently completed
Measurement Period:
$_______________
       
D.  Sum of Item B and Item C above:
$_______________
       
E.  Consolidated Interest Charges3 for the most recently completed Measure
Period4:
$_______________
       
F.  The aggregate principal amount of all regularly scheduled principal payments
or redemptions or similar acquisitions for value of outstanding debt for
borrowed money for the period of 12 consecutive months, but excluding any
principal payments to be made in respect of the Revolving Credit Facility:
 
$_______________
       
H.  Sum of Item E and Item F above:
$_______________
       
G.  Item A minus Item D above:
$_______________
       
I.  Ratio of Item G to Item H above:
_______________
       
J.  Shall Not Be Less Than:
1.50:1.00
       
K.  Compliance:
Yes
No




--------------------------------------------------------------------------------

 
3 Please provide an itemization of interest expenses to be excluded relating to
Permitted New Vessel Construction Indebtedness.
 
4To the extent characterized as interest on the income statements of Holdings
and its Subsidiaries for such Measurement Period pursuant to FASB Interpretation
No. 133 – Accounting for Derivative Instruments and Hedging Activities (June
1998), noncash adjustments in connection with any interest rate Swap Contract
entered into by Holdings or any of its Subsidiaries shall be excluded.



5.  Net Present Rental Value (Section 7.19 of the Credit Agreement) for the
fiscal quarter ending ____________________.
         
A.  Aggregated net present value of Rentals payable by Holdings or any of its
Subsidiaries to any Person (other than Holdings or any of its other
Subsidiaries) pursuant to any Operating Lease discounted to ______________
[insert fiscal quarter ending] at a rate of 8.00% per annum: 
 
 
$_______________
         
B.  Without duplication of Item (A), Net present value of any charter of any
vessel that, after giving effect to any renewals or other extensions provided
therein and in the absence of any early termination, shall or would have a fixed
remaining term of (a) prior to the Pre-Waiver Covenant Compliance Date, eighteen
months or more and (b) commencing with the Pre-Waiver Covenant Compliance Date,
twenty-three months or more, discounted to ____________ [insert fiscal quarter
ending] at a rate of 8.00% per annum: 
 
 
 
$_______________
         
C.  Sum of Item (A) and Item (B) above:
 
$_______________
         
D.  Shall Not Be Greater Than:
 
$ [45,000,000]5
[60,000,000]
         
E.  Compliance:
Yes
No
                     
BANK USE ONLY
 
Received by:
________________________
 
Date:
________________________
 
Reviewed by:
________________________
 
Date:
   
Financial Compliance Status:      YES/NO
           




--------------------------------------------------------------------------------

 
5 $45,000,000 if the Pre-Waiver Covenant Compliance Date has not occurred, or
$60,000,000 if the Pre-Waiver Covenant Compliance Date has occurred.
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-2
 
FORM OF SECTION 7.13(B) COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, ____
 
To:
Bank of America, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 26, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Albemarle Maritime Corp.,
Arden Maritime Corp., Avon Maritime Corp., Birnam Maritime Corp., Bristol
Maritime Corp., Chester Shipping Corp., Cumberland Navigation Corp., Darby
Navigation Corp., Dover Maritime Corp., Elrod Shipping Corp., Exeter Shipping
Corp. Frankfort Maritime Corp., Glenwood Maritime Corp., Hansen Shipping Corp.,
Hartley Maritime Corp., Henley Maritime Corp., Hudson Maritime Corp., Jessup
Maritime Corp., Montrose Maritime Corp., Oldcastle Shipping Corp., Quentin
Maritime Corp., Rector Shipping Corp., Remsen Navigation Corp., Sheffield
Maritime Corp., Sherman Maritime Corp., Sterling Shipping Corp., Stratford
Shipping Corp., Vedado Maritime Corp., Vernon Maritime Corp., Windsor Maritime
Corp., each a Republic of the Marshall Islands corporation (collectively, the
“Borrowers”, and, each individually, a “Borrower”), TBS International Limited, a
Bermuda corporation (“Holdings”), TBS Shipping Services Inc. as Administrative
Borrower, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender and Banc of America
Securities LLC, as Sole Lead Arranger and Sole Book Manager.
 
The undersigned Responsible Officer of Holdings hereby certifies as of the date
hereof that he/she is the ___________________________________ of Holdings, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of Holdings and Its Subsidiaries, and
that:
 
The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a detailed review
of the transactions and condition (financial or otherwise) of Holdings and each
Subsidiary during the accounting period covered by the attached financial
statements.
 
A review of the activities of Holdings and each Subsidiary during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Holdings and each Subsidiary
performed and observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned during such fiscal period, each Loan
Party performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
 
1.           The representations and warranties of each Borrower and Holdings
contained in Article V of the Agreement and all representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.
 
2.           The financial covenant analysis and information set forth on
Schedule 1 attached hereto is true and accurate on and as of the date of this
Certificate.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, __________.
 
TBS INTERNATIONAL LIMITED
 
By:                                                                        
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

[Schedule 1 below to be used during the Waiver Period]

 
 

--------------------------------------------------------------------------------

 

For the Month ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 1
 
to the Section 7.13(b)Compliance Certificate
 
1.  Minimum Cash Liquidity (Section 18(a) of Amendment No. 1) for the calendar
month ending ____________________ .
A.  Qualified Cash: (the amount of cash and Cash Equivalents which is freely
transferable and not subject to a Lien (other than the Lien in favor of the
Administrative Agent), pledge, security interest, encumbrance, escrow or cash
collateral arrangement or any other restriction on its use):
$                            
D.  Item A Above Shall Not Be Less Than:
$40,000,000
E.  Compliance
Yes
No


 
 

--------------------------------------------------------------------------------

 

Schedule 2 below to be used following the Waiver Period]

 
 

--------------------------------------------------------------------------------

 

2.  Minimum Cash Liquidity (Section 7.13 (b) of the Credit Agreement) for the
calendar month ending ____________________ .
A.  Qualified Cash: (the amount of cash and Cash Equivalents which is freely
transferable and not subject to a Lien (other than the Lien in favor of the
Administrative Agent), pledge, security interest, encumbrance, escrow or cash
collateral arrangement or any other restriction on its use):
$                            
B.  Availability
 
1.  Loan Value:
$                            
2.  Total Outstandings:
$                            
3.  Revolving Credit Facility:
$                            
4.  Total Revolving Credit Outstandings:
$                            
5.  Item (B)1 minus Item (B)2 above:
$                            
6.  Item B(3) minus Item B(4) above:
$                            
7.  The Lesser of Item B(5) and Item B(6) above:
$                            
C.  Sum of Item A and B(7) above:
$                            
D.  Item C Above Shall Not Be Less Than:
$15,000,000
E.  Compliance
Yes
No

 


 
 
 
 
 



 